Citation Nr: 0601401	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This issue 
was previously remanded by the Board for further development 
in September 2003 and February 2005.  


FINDING OF FACT

Any current bilateral hearing loss disability is not due to 
the veteran's service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and March 2004 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the RO 
provided VCAA notice to the veteran in March 2004 which was 
after the March 2002 rating decision on appeal.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has also 
been afforded the benefit of a VA examination during the 
appeal period, however he failed to report for his June 2005 
VA examination.  Thus the Board must base its decision on 
the evidence of record.  The appellant has not indicated and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Moreover, there is a statutory presumption that 
a chronic disease that preexisted the veteran's entry into 
military service but was first manifest to a ten percent 
degree of disability within a specified period after service 
was aggravated by the veteran's military service.  38 
U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), (c), (d), 
3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  38 C.F.R. 
§ 3.102.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran's service medical records do not appear to be 
available.  The veteran's November 1946 Affidavit for 
Philippine Army Personnel indicated that the veteran did not 
suffer any injuries or illnesses.  Private medical records 
from November 1990 to January 1992 from Dr. Magsaysay 
revealed that the veteran had stone deafness in both ears, he 
developed his deafness when he was a young guerilla, his ear 
drums were shattered and bleeding, and he later developed 
otitis media which progressed to deafness.  Dr. Magsaysay 
indicated that he treated the veteran from November 1944 to 
January 1945.  A June 1999 private medical record from 
Dr. Corpus showed that the doctor has treated the veteran 
since 1974, the veteran has complained of tinnitus and 
deafness in both ears, and that the veteran had negative 
hearing in his right ear.  A February 2001 private record 
from Dr. Ong asserted that the veteran was treated for 
hearing loss sustained during World War II and his hearing 
apparently was affected by a blast during service.  

Apparently a February 2001 Philippine naval examination 
provided a diagnosis of hearing loss.  The examination 
reported that in 1942 the veteran as a guerilla participated 
in a diving operation to retrieve Dutch and British prisoners 
of war from a bombed Japanese transport ship during which he 
sustained a blast injury to both ears, causing impaired 
hearing acuity predominantly on the right.  The result was a 
perforated tympanic membrane.  In 1957 the veteran's hearing 
acuity apparently deteriorated, almost completely in his 
right ear and up to 60 percent in the left ear.  Other 
private medical records dated in February 2001 showed that 
the veteran had a right ear injury in 1942 sustained during 
deep sea diving and noted hearing problems since then.  
October 2001 private medical records from Dr. Orino found 
that the veteran had profound mixed hearing loss and profound 
sensorineural hearing loss.  An October 2001 certificate from 
a private doctor, Dr. Estrada, showed that the veteran had 
deafness in both ears and claimed that this was due to his 
service in World War II.  

The Board notes that there is a heightened duty to assist the 
veteran when service medical records are absent.  In this 
case, the veteran was afforded a VA examination in June 2005 
to determine the etiology of any hearing loss, however he 
failed to report for the examination.  Thus the Board must 
render a decision based on the evidence of record.  

From the onset, the Board notes that there are no 
audiological evaluations in the claims folder that would 
reflect whether the veteran has hearing loss as defined by 
38 C.F.R. § 3.385.  The earliest evidence of record of any 
hearing loss was from Dr. Magsaysay in November 1990, around 
45 years after the veteran was separated from service.  
Although Dr. Magsaysay asserted that he treated the veteran 
from November 1944 to January 1945, there are no underlying 
clinical records from the 1940s to support the doctor's 
assertions.  Moreover, the veteran's period of service began 
in February 1945.  Thus any treatment for ear disorders prior 
to February 1945 would have preexisted service.  An analysis 
pertaining to rebutting the presumption of soundness need not 
be considered as the available evidence of any preexisting 
hearing disorder does not rise to the level of clear and 
unmistakable evidence.  

The Board recognizes that Dr. Magsaysay and Dr. Corpus both 
claimed that they treated the veteran in the 1970s and that 
he has been complaining of hearing loss.  Nevertheless, this 
does not sufficiently establish a nexus with service, which 
ended nearly 60 years ago.  Furthermore, the veteran's 
November 1946 Affidavit for Philippine Army Personnel was 
negative for any injuries or illnesses.  Although the claims 
folder is replete with medical records referencing service as 
the cause of the veteran's hearing loss, these records are 
merely history as reported by the veteran.  
A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet.App. 406 (1995).  Thus, the Board finds that the totality 
of the evidence suggests that there is no medical evidence 
that the veteran acquired hearing loss in service or that it 
was manifested in the first post-service year.  In sum, all 
of the competent (medical) evidence weighs against a finding 
that the veteran's hearing loss is service-connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


